DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/17/2019 and 03/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the reinforcement member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the reinforcement member”, this is unclear. As stated above there is a lack of antecedent basis and claim 12 is dependent from claim 11 which has recited limitation to concentric compartments, thus is it unclear if the reinforcement member is a new structure being claimed of if the applicant is referring to the central compartment. For the purposes of compact prosecution, the examiner will treat this limitation as referring to a central compartment for both claims 12 and 13.
Claim 13 recites the limitation "the reinforcement member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bongers US 2010/0068361 A1, herein after referred to as Bongers.
Regarding claim 1 Bongers discloses a cartridge (10 cup) for preparation of a beverage upon injection of liquid into the cartridge (paragraph [0026], the cartridge comprising: 
at least a first compartment (28 outlet channel) and a second compartment (26 second chamber part) for holding beverage ingredients; 
an injection area (a, Fig. 3) for receiving a liquid injected into the cartridge; and  
a flow divider (top part of 5 static mixer) designed for providing a fluid communication between the injection area (a) and the first (28) and second compartments (26),  the flow divider is designed to provide a preferred flow path for liquid from the injection area (a) to the first (28) or second compartments (26, it directs the flow pattern) and to an outlet (24 outflow opening) of the cartridge (10), the flow divider (top portion of 5) being an essentially disc-shaped member comprising a central aperture (top of 22) surrounded by a perforated area (19 perforations, Fig. 5) the central aperture is in fluid communication with the first compartment (opening of the top of the first compartment) and the perforated area (area of covering layer 16 with perforations 19) is in fluid communication with the second compartment (top portion of second compartment 26).  
Regarding claim 2 Bongers discloses the cartridge according to claim 1 and further discloses wherein the flow divider is designed to provide a relatively higher flow resistance in the flow path between the injection area (a) and the second compartment (28) than in the flow path between the injection area (a) and the first compartment (28, the second compartment is covered by the perforated area, Fig. 5).  
Regarding claim 4 Bongers discloses the cartridge according to claim 1 and further discloses wherein the flow divider (top of 5) is arranged essentially in parallel to an upper inlet face and/or a flange like rim (12) of the cartridge (10, Fig. 1).  
Regarding claim 5 Bongers discloses the cartridge according to claim 1 and further discloses wherein a preferably circular engagement portion (top of the sidewalls of 28, Fig.2) is arranged between the central aperture and the perforated area (Fig. 5).  
Regarding claim 8 Bongers discloses the cartridge according to claim 1 and further discloses wherein the outlet (24) of the cartridge comprise a first outlet in fluid communication with the first compartment (28) and a second outlet (20 and 21 first and second openings) in fluid communication with the second compartment (26).  
Regarding claim 9 Bongers discloses the cartridge according to claim 8 and further discloses wherein the first (24) and second outlets (20, 21) are each covered by a puncturable or a tearable membrane (15 seal).  
Regarding claim 10 Bongers discloses the cartridge according to claim 1 and further discloses wherein the compartments (28 and 26) vertically extend from the flow dividing means to a lower portion of the cartridge (Fig. 1).  
Regarding claim 11 Bongers discloses the cartridge according to claim 1 and further discloses wherein the compartments (28 and 26) are arranged concentrically within the cartridge (Fig. 2).  
Regarding claim 12 Bongers discloses the cartridge according to claim 11 and further discloses wherein the central compartment (28) is a central cylinder or an essentially cone-shaped element (Figs. 1-2).  
Regarding claim 13 Bongers discloses the cartridge according to claim 11 and further discloses wherein the central compartment is designed to at least partially open an outlet membrane of the cartridge (52 outlet part at the bottom of 28, paragraph [0048], lines 5-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bongers in view of Bolzicco et al. US 2017/0197779 A1, herein after referred to as Bolzicco.
Regarding claim 7 Bongers discloses the cartridge according to claim and further discloses wherein the perforated area (19) comprises a plurality of apertures or holes. Bongers is silent to the diameter of  the perforations. 
Bolzicco teaches a cartridge for extracting a beverage by injecting fluid (Figs. 1-6) with perforations with a diameter between 0.1mm and 0.8 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have perforations between 0.2mm and 0.8mm as taught by Bolzicco as doing so is well known in the art and would yield predictable results. Additionally, perforations between 0.2mm and 0.8mm will allow for the fluid of the beverage to pass through but will prevent the larger solid particles used to make the beverage from passing through the perforations (paragraph [0038]).

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735